UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A [Amendment No. 1] SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 33-60032 Buckeye Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 62-1518973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Tillman Street, Memphis, Tennessee 38112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (901) 320-8100 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, par value $0.1 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No S Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” or “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer  Accelerated filer S Non-accelerated filer  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.S Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  NoS As of December 31, 2006, the aggregate market value of the registrant’s voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, was approximately $424.4 million. As of September 1, 2007, there were outstanding 39,046,082 Common Shares of the Registrant. DOCUMENTS INCORPORATED BY REFERENCE Portions of Buckeye Technologies Inc.’s 2007 Annual Proxy Statement filed with the Securities and Exchange Commission on September20, 2007 in connection with the 2007 Annual Meeting of Stockholders are incorporated by reference into Part III. Explanation ofForm 10-K/A The purpose of this amendment on Form 10-K/A is to amend "PART III – Item 10 –
